      Case 2:20-cv-00966-NR Document 135 Filed 07/20/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,     ) CIVIL ACTION
INC.; GLENN THOMPSON; MIKE KELLY;  )
JOHN JOYCE; GUY RESCHENTHALER;     )
REPUBLICAN NATIONAL COMMITTEE;     )
MELANIE STRINGHILL PATTERSON; and  )
CLAYTON DAVID SHOW,                )
                                   )
               Plaintiffs,         )
                                   )
       v.                          ) No. 2-20-cv-966
KATHY BOOCKVAR, in her capacity as )
Secretary of the Commonwealth of   )
Pennsylvania; ADAMS COUNTY BOARD   )
OF ELECTIONS; ALLEGHENY COUNTY     )
BOARD OF ELECTIONS; ARMSTRONG      )
COUNTY BOARD OF ELECTIONS;         )
BEAVER COUNTY BOARD OF             )
ELECTIONS; BEDFORD COUNTY BOARD )
OF ELECTIONS; BERKS COUNTY BOARD )
OF ELECTIONS; BLAIR COUNTY BOARD )
OF ELECTIONS; BRADFORD COUNTY      )
BOARD OF ELECTIONS; BUCKS          )
COUNTY BOARD OF ELECTIONS;         )
BUTLER COUNTY BOARD OF             )
ELECTIONS; CAMBRIA COUNTY BOARD )
OF ELECTIONS; CAMERON COUNTY       )
BOARD OF ELECTIONS; CARBON         )
COUNTY BOARD OF ELECTIONS;         )
CENTRE COUNTY BOARD OF             )
ELECTIONS; CHESTER COUNTY BOARD )
OF ELECTIONS; CLARION COUNTY       )
BOARD OF ELECTIONS; CLEARFIELD     )
COUNTY BOARD OF ELECTIONS;         )
CLINTON COUNTY BOARD OF            )
ELECTIONS; COLUMBIA COUNTY         )
BOARD OF ELECTIONS; CRAWFORD       )
COUNTY BOARD OF ELECTIONS;         )
CUMBERLAND COUNTY BOARD OF         )
ELECTIONS; DAUPHIN COUNTY BOARD )
OF ELECTIONS; DELAWARE COUNTY      )
BOARD OF ELECTIONS; ELK COUNTY     )
BOARD OF ELECTIONS; ERIE COUNTY    )
BOARD OF ELECTIONS; FAYETTE        )
     Case 2:20-cv-00966-NR Document 135 Filed 07/20/20 Page 2 of 3




COUNTY BOARD OF ELECTIONS;           )
FOREST COUNTY BOARD OF               )
ELECTIONS; FRANKLIN COUNTY           )
BOARD OF ELECTIONS; FULTON           )
COUNTY BOARD OF ELECTIONS;           )
GREENE COUNTY BOARD OF               )
ELECTIONS; HUNTINGDON COUNTY         )
BOARD OF ELECTIONS; INDIANA          )
COUNTY BOARD OF ELECTIONS;           )
JEFFERSON COUNTY BOARD OF            )
ELECTIONS; JUNIATA COUNTY BOARD      )
OF ELECTIONS; LACKAWANNA             )
COUNTY BOARD OF ELECTIONS;           )
LANCASTER COUNTY BOARD OF            )
ELECTIONS; LAWRENCE COUNTY           )
BOARD OF ELECTIONS; LEBANON          )
COUNTY BOARD OF ELECTIONS;           )
LEHIGH COUNTY BOARD OF               )
ELECTIONS; LUZERNE COUNTY BOARD      )
OF ELECTIONS; LYCOMING COUNTY        )
BOARD OF ELECTIONS; MCKEAN           )
COUNTY BOARD OF ELECTIONS;           )
MERCER COUNTY BOARD OF               )
ELECTIONS; MIFFLIN COUNTY BOARD      )
OF ELECTIONS; MONROE COUNTY          )
BOARD OF ELECTIONS; MONTGOMERY       )
COUNTY BOARD OF ELECTIONS;           )
MONTOUR COUNTY BOARD OF              )
ELECTIONS; NORTHAMPTON COUNTY        )
BOARD OF ELECTIONS;                  )
NORTHUMBERLAND COUNTY BOARD          )
OF ELECTIONS; PERRY COUNTY BOARD     )
OF ELECTIONS; PHILADELPHIA           )
COUNTY BOARD OF ELECTIONS; PIKE      )
COUNTY BOARD OF ELECTIONS;           )
POTTER COUNTY BOARD OF               )
ELECTIONS; SCHUYLKILL COUNTY         )
BOARD OF ELECTIONS; SNYDER           )
COUNTY BOARD OF ELECTIONS;           )
SOMERSET COUNTY BOARD OF             )
ELECTIONS; SULLIVAN COUNTY           )
BOARD OF ELECTIONS; SUSQUEHANNA      )
COUNTY BOARD OF ELECTIONS; TIOGA     )
COUNTY BOARD OF ELECTIONS; UNION     )
COUNTY BOARD OF ELECTIONS;           )
VENANGO COUNTY BOARD OF              )
         Case 2:20-cv-00966-NR Document 135 Filed 07/20/20 Page 3 of 3




 ELECTIONS; WARREN COUNTY BOARD                   )
 OF ELECTIONS; WASHINGTON COUNTY                  )
 BOARD OF ELECTIONS; WAYNE                        )
 COUNTY BOARD OF ELECTIONS;                       )
 WESTMORELAND COUNTY BOARD OF                     )
 ELECTIONS; WYOMING COUNTY                        )
 BOARD OF ELECTIONS; and YORK                     )
 COUNTY BOARD OF ELECTIONS,                       )
                                                  )
 Defendants.                                      )



                                ENTRY OF APPEARANCE

       Kindly enter the appearance of Clifford B. Levine, Alex M. Lacey, and the law firm of

Dentons Cohen & Grigsby P.C., on behalf of Intervenors the Pennsylvania State Democratic

Party, Congressman Dwight Evans, State Senators Sharif Street and Vincent Hughes, State

Representatives Danillo Burgos, Morgan Cephas, Austin Davis, Isabella Fitzgerald, Edward

Gainey, Jordan Harris, Mary Isaacson, Malcolm Kenyatta, Patty Kim, Stephen Kinsey, Peter

Schweyer, and candidates for office Nina Ahmad, Anton Andrew, Janet Diaz, Manuel M.

Guzman, Jr., Rick Krajewski (“Candidates”) and State Senators Art Haywood and Anthony

Williams (“Non-Candidate Legislators”) (collectively “Intervenors”) in the above matter.

                                                Respectfully submitted,

                                                DENTONS COHEN & GRIGSBY P.C.

                                                By: Alex M. Lacey
                                                    Clifford B. Levine
                                                    Pa. Id. No. 33507
                                                    Alex M. Lacey
                                                    Pa. Id. No. 313538

                                                      625 Liberty Avenue
                                                      Pittsburgh, PA 15222-3152
                                                      (412) 297-4900

                                                On behalf of Intervenors
       Dated: July 20, 2020
